         Case 1:18-cv-00287-PEC Document 50 Filed 02/11/21 Page 1 of 1


                                        CORRECTED

          In the United States Court of Federal Claims
                                        No. 18-287C

                                (E-Filed: February 11, 2021)

                                             )
 AARON OLSON, et al.,                        )
                                             )
                       Plaintiffs,           )
                                             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                       Defendant.            )
                                             )

                                           ORDER

        The court’s January 14, 2021 opinion directed plaintiffs to file, on or before
February 5, 2021, a status report “attaching their multiple plaintiffs summary to include
the required information for all plaintiffs who have been named in the complaints filed in
this case.” ECF No. 48 at 13. As of the filing of this order, the court has not received
plaintiffs’ status report (multiple plaintiffs summary). The court shall afford plaintiffs
sua sponte an enlargement of time of two weeks to file their status report.

       Accordingly, on or before February 19, 2021, plaintiffs are directed to FILE a
status report attaching their multiple plaintiffs summary to include the required
information for all plaintiffs who have been named in the complaints filed in this case.
Plaintiffs are further directed to FILE an updated chart following these same
procedures within seven days of adding or removing any plaintiffs for the duration of
this case. Plaintiffs shall file all such charts under the “Status Report (Multiple Plaintiffs
Summary)” docketing event in the court’s CM/ECF system.

       IT IS SO ORDERED.

                                           s/Patricia E. Campbell-Smith
                                           PATRICIA E. CAMPBELL-SMITH
                                           Judge
